DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 are pending. In the Response filed on September 30, 2022, Applicant elected claims 1-15 with traverse but amended claims 16-20 to obviate the Restriction Requirement of August 12, 2022. Thus, Applicant’s election is acknowledged and claims 1-20 are currently under examination. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pisarev et al. (RU 2558320 C1). 
In regard to claims 1 and 8, Pisarev et al. (RU ‘320) discloses a method of hardening surfaces of parts made of titanium alloys comprising nitriding at a temperature of 650 to 700⁰C with subsequent annealing (aging) at a temperature of 800 to 850⁰C (abstract). The Examiner asserts that the article would cool from the annealing (aging) temperature. Therefore, Pisarev et al. (RU ‘320) would anticipate the claim. 
Claims 1-2, 5-6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gyotoku et al. (WO 2013/140869). 
In regard to claim 1, Gyotoku et al. (WO ‘869) discloses nitriding steel and age hardening the steel after nitriding (page 13). Gyotoku et al. (WO ‘869) further discloses cooling to room temperature after the nitriding and hardening (page 15). 
In regard to claim 2, Gyotoku et al. (WO ‘869) discloses heating the article from room temperature (page 15). 
In regard to claims 5-6, Gyotoku et al. (WO ‘869) discloses increasing the effective case depth such that the nitride case movers toward the core and the effective hardened depth is 0.25 to 0.50 mm (page 6 and page 15).
In regard to claim 10, Gyotoku et al (WO ‘869) discloses wherein the wear resistance of the part would be improved (page 15). 

Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pisarev et al. (RU 2558320 C1) as evidenced by Chakrabarti et al. (US 5,173,134). 
In regard to claim 7, Pisarev et al. (RU ‘320) discloses titanium alloys, but Pisarev et al. (RU ‘320) fails to specify wherein titanium alloys would capable of being solution treated and aged.
 Chakrabarti et al. (‘134) discloses wherein titanium alloys would be capable of being solution treated and aged (column 2). 
Therefore, it would be expected that the titanium alloys, as disclosed by Pisarev et al. (RU ‘320) would be capable of being solution treated and aged, as evidenced by Chakrabarti et al. (‘134). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 is rejected under 35 U.S.C. 103 as being unpatentable over Pisarev et al. (RU 2558320 C1). 
In regard to claim 5, since Pisarev et al. (RU ‘320) discloses both nitriding and annealing (aging), it would have been obvious to one having ordinary skill in the art at the time the invention was filed that the case layer would extend inwardly and the case depth would increase due to the annealing (aging) since time and temperature would be result effective variables in achieving the desired case depth. MPEP 2144.05 II.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gyotoku et al. (WO 2013/140869). 
	In regard to claim 5, Gyotoku et al. (WO ‘869) discloses increasing the effective case depth such that the nitride case movers toward the core and the effective hardened depth is 0.25 to 0.50 mm (page 6 and page 15). 

Allowable Subject Matter
Claims 3, 9 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claim 3, neither Pisarev et al. (RU ‘320), Chakrabarti et al. (‘134), nor the remainder of the prior art specify a method of hardening a case-nitrided Ti-5553, the method comprising heat aging the case-nitrided Ti-5553 article to an aging temperature; maintaining the article at the aging temperature of 550 to 650⁰C for an aging time; and cooling the article from the aging temperature. 
In regard to claim 9, neither Pisarev et al. (RU ‘320), Chakrabarti et al. (‘134), nor the remainder of the prior art specify a method of hardening a case-nitrided Ti-5553, the method comprising heat aging the case-nitrided Ti-5553 article to an aging temperature; maintaining the article at an aging temperature for an aging time; and cooling the article from the aging temperature. 
In regard to claim 16, neither Pisarev et al. (RU ‘320), Chakrabarti et al. (‘134), nor the remainder of the prior art disclose or adequately suggest a method of hardening a case-nitrided titanium alloy body, the method comprising heat aging the case nitrided titanium alloy such that there is a surface surrounding the body, wherein the heat aging comprises heating the case-nitrided titanium alloy to an aging temperature; maintaining the case-nitrided titanium alloy  at the aging temperature for an aging time such that a nitride case layer is formed in the body and extending inwardly from the surface towards the core; and cooling the case-nitrided metal article from the aging temperature wherein the heat aging comprises increasing the effective case depth of the nitride case layer by at least 0.25 mm to at most 0.7 mm. 

Claims 11-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claim 11, neither Pisarev et al. (RU ‘320), Chakrabarti et al. (‘134) nor the remainder of the prior art disclose or adequately suggest a method of producing a hardened case-nitrided metal article, the method comprising: case-nitriding a metal article to produce a case-nitrided metal article, wherein the metal article is formed of a metal or metal alloy and wherein the case-nitriding comprises: heating a portion of the metal article to a nitriding temperature; and cooling the portion of the metal article from the nitriding temperature to a reduced temperature; hardening the case-nitrided metal article to produce the hardened case-nitrided metal article therefrom, wherein the hardening comprises: heating the case-nitrided metal article to an aging temperature; maintaining the article at the aging temperature for an aging time; and cooling the article from the aging temperature; and wherein hardening is performed subsequent to the cooling the portion of the metal article from the nitriding temperature to the reduced temperature, and wherein the reduced temperature is lower than the aging temperature. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759